Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 4/6/2020.
Claim 1 has been cancelled. Claims 2-16 are presented for examination.

                     Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 2-16 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 2-16 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
	2A-prong 1: Claims 2 and 8 are directed to non-statutory subject matter.  Claims 2 and 8 are directed to accessing a media item in slices by receiving a request to access the media item; determining an address of the media item; determining an identification number and price of the slice of the media item; combining the address of the media item with the identification number of the slice of media item; transmitting the 

. These recited limitations are concepts related to sales activities and behaviors and fall under “Certain Methods of Organizng Human activity”.  Accordingly the claim recite an abstract idea.
	2A-prong 2: The claim recite the additional limitations of a controller and client device for accessing media items in slices.  The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (The Specification describes both of these elements as generic components. For example, the Specification states that a media access controller includes, “a media access map,” “a processor,” “a combiner,” “a valuator,” and “an access interface.” Spec. 2:19-3:11, 18:13—21:5. Each of these components are, in turn, described as generic computer devices. Spec. 21:11—24:16 (stating “controller 410 is a programmable processor,” “the user interface 450 includes a keyboard, a mouse, audio speakers, and a display,” “computer system 400 includes additional hardware and software typical of computer systems”). The Specification also discusses the use of generic memory for storing media items). These generic limitation are no more than mere instructions to apply the exception using generic computer component.  Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.       
	2B:   As discussed with respect to Step 2A prong 2, the claims recite accesing media items in slices and amounts to no more than mere instructions to apply the exception using generic computer component cannot integrate the abstract idea a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.  
	Dependent claims 2-7 and 9 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’s no  additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

	Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, non-transitory medium claim 11 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method 2.There are no additional element that  integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   
          Dependent claims 12-16 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’s no additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monteverde (2009/0112749)  in view of Fomenko e al. (2011/0071841) further in view of Hulst (2006/0118619).
	As per claims 2, 7-8, 11 and 16 Monteverde (‘749) discloses a method of accessing media data in bites, the method comprising:
	receiving at a media access controller a request from a client to access a piece of media item within a media item,(paragraph 42) and determining an address of the media item, wherein the address indicates a location where the media item is stored;(Figure 1, paragraph 42,) valuating the piece of media item requested by the client, and sending a valuated price to the client; (paragraph 43)
	Monteverde (‘749) does not specifically disclose “determining an identification number of the piece of media item, the media item requested by the client; updating the number of the piece of the media item requested by the client (paragraph 99). It would be obvious to one having ordinary skill in the art at the time of the invention to combine Monteverde (‘749) ’s method with Fomenko (‘841)’ s teaching in order to uniquely identify media content.
	Monteverde (‘749) does not specifically disclose “activating and transmitting an accessible code to the client device upon receiving payment of the price from the client device“. Hulst teaches on Figure 11A for making payment and receive value access code for the paid content. It would be obvious to one having ordinary skill in the art at the time of the invention to combine Monteverde (‘749) ’s method with Hulst et al. (619)’ s teaching in order to uniquely access media content.

	As per claims 3, 12 Monteverde (‘749) does not specifically disclose “wherein combining the address with the identification number comprises appending the identification number to the end of the address”. Fomenko (‘841) discloses wherein combining the address with the identification number comprises appending the identification number to the end of the address (paragraph 99). It would be obvious to one having ordinary skill in the art at the time of the invention to combine Monteverde (‘749) ’s method with Fomenko (‘841)’ s teaching in order to uniquely identify media content.

	With respect to claims 4-5, 9 and 13-14, Hulst (‘619) teaches accessing and playing the media item by clicking on the accessible code (step S17 card access code stored on the card for user to use and click on the paid content). It would have been obvious to combine the teachings of Monteverde (‘749) with Fomenko (‘841) with the teachings of Hulst (‘619) in order to have easier access to the content.

	Claims 6, 10 and 15, further recites the option to purchase other media while the client device is playing other media item.  Official Notice is taken that it is old and well known to allow a viewer to view content and make purchases while the content is playing.  For example, Merchant’s websites and like allows viewing content on one window and allowing the user to also make purchases, in order for allowing for easier purchases.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note as follows:

	WO 03/103293 A1 invention relates to a client terminal, such as a set top box, for storing an initial program segment and appending a remaining program segment to provide a video program on demand to a client.




Point of contact

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688